Citation Nr: 0124655	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  01-03 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active duty service from February 1953 to 
February 1957.  He also had periods of active duty and active 
duty for training, as well as periods of inactive duty 
training while a member of the United States Air Force 
Reserve.  He has current disability from coronary artery 
disease.  He contends that the onset of such disease occurred 
during a period of active duty.

In the Department of Veterans Affairs (VA) Form 9 that the 
veteran filed in April 2001, he requested a hearing before a 
Member of the Board at the local office of the VA.  However, 
in response to a letter sent to him by the RO concerning his 
request for a hearing before the Board, he indicated later 
that month that he wanted a hearing before a Member of the 
Board in Washington, D.C.  

By letter dated in September 2001, the Board notified the 
veteran that it had scheduled a hearing at the Board's 
Washington DC office.  The veteran responded by a letter 
later that month requesting a "Video Traveling Board 
hearing."

Consequently, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO, via videoteleconference or in 
person.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




